Plaintiff in this suit appealed, devolutively, from an unfavorable judgment in the district court. It appears that his demand is one for damages in the sum of $1,900 arising out of an alleged ejectment from property which he claimed the right to occupy under an oral contract of lease which he declares on. After disposing of certain exceptions, the case was tried on the merits in the district court, resulting in a judgment rejecting plaintiff's demand and dismissing his suit. Plaintiff had been granted an order to prosecute his suit in accordance with the provisions of Act 156 of 1912 as amended by Act 260 of 1918 and Act 165 of 1934, without the necessity of having to pay any costs of Court.
The extracts from the minutes of court show that evidence was taken in open court, and in brief of counsel for plaintiff we find numerous references to the testimony of the witnesses taken in the case. However, we find no transcript of testimony or note of evidence in the record. Under such a situation it is impossible for this court to act on the appeal and the case will have to be remanded to the district court for completion of the record.
It is therefore now ordered that this case be and the same is hereby remanded to the Twenty-First Judicial District Court for the Parish of Tangipahoa for the purpose of having the transcript of testimony or note of evidence supplied and in fact to have the record completed in any manner in which it may be found deficient to the end that the appeal may be effectively considered and final judgment rendered herein.